Citation Nr: 0322444	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  00-02 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran served on active duty from July 1969 to October 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2000 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Detroit Michigan.  The RO denied entitlement to service 
connection for PTSD.  

In October 2002 the veteran provided oral testimony before 
the undersigned Veterans Law Judge at a hearing held at the 
RO.  A transcript of this hearing is associated with the 
claims file.  


FINDING OF FACT

The probative, competent evidence of record corroborates the 
incurrence of inservice combat stressors to support the 
finding of service-related PTSD.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(c), 3.304(f), 4.125 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service personnel records show that he served 
in Vietnam from January 19, 1970 to December 14, 1970.  His 
military occupational specialty was in light weapons infantry 
shown in a July 1970 enlistment qualification record.  

Another service personnel record reflects a principle 
military duty of "truck driver" from February 2, 1970 to 
May 9, 1970 with the 402nd Trans Det 4th T.C. BN.  He was also 
shown to be a "truck driver" from May 9, 1970 to September 
14, 1970 with Fort Security HHC 4th T.C. BN.  He was an "auto 
rifleman" from September 14, 1970 to October 18, 1970 with 
Co E 2nd BN 77th Cav 1st Cav Div.  From October 18, 1970 to 
December 12, 1970, his principal duty description was left 
blank and he was assigned to either Co "B" or "C" 2nd Bn 
77th Cav 1st Cav Div.  

Unit records verified that the veteran's unit recovered a 
helicopter that crashed in October1970, with one KIA.  
Several ambushes and incidents involving exchange of gunfire 
with the enemy are reported in the unit records.

Service medical records reflect no evidence of treatment for 
any psychiatric disorder.  A July 1971 examination's report 
of medical history reflects that he did check "yes" for 
complaints of depression or excessive worry.  His October 
1971 separation examination revealed normal psychiatric 
findings.

Private treatment records from 1999 to 2001 reflect treatment 
for chronic PTSD.  A February 1999 treatment record contains 
a written notation suggesting that the veteran's PTSD has 
been a chronic condition which has been present since his 
discharge from Vietnam.  The onset date was said to be around 
1970 after Vietnam.  

The veteran testified before a hearing officer at a RO 
hearing held in October 1999.  At this hearing he alleged 
that during the time he served with the 1st Cav, the 
following incident took place:  He was sent on a recovery 
mission to recover bodies from a helicopter crash.  He 
indicated that during this mission, he was showered with 
blood from one of the bodies as the body bag was being 
airlifted.  He was unclear as to the actual month this took 
place.  He also testified that he was exposed to friendly 
fire on one occasion and he was generally exposed to sniper 
fire.  He indicated this friendly fire incident took place 
around October 1970.

A stressor statement submitted by the veteran related these 
above incidents regarding the body recovery and also 
discussed an incident that took place during patrol when a 
claymore mine detonated, everyone heard movement and shortly 
thereafter the enemy started firing and a gun battle ensued 
with bullets hitting within inches of the veteran.  He 
indicated that this took place in October 1970.  

An October 2002 lay statement from the veteran's wife asserts 
that he has always had nightmares.  She indicated that she 
has been with him since 1995.  She stated that he was 
receiving treatment for PTSD since 1999.  

The veteran testified at his October 2002 Travel Board 
hearing about his stressors already mentioned above.  He 
described several occasions when he was subjected to sniper 
fire and elaborated on the friendly fire and body recovery 
incidents.  Regarding his current symptoms he confirmed 
having difficulties sleeping, nightmares and flashbacks. 

Complete medical records were obtained from the Social 
Security Administration in June 2003.  These records include 
records of treatment for problems other than PTSD as well as 
records pertaining to a dependent.  The pertinent records 
included in the Social Security records reflect that PTSD was 
among the disabilities that rendered the veteran unable to 
maintain substantial gainful employment.  

Progress notes from 1999 through 2000 reflect that the 
veteran attended regular group and individual therapy for 
PTSD.  These records relate the veteran's PTSD to his 
experiences in Vietnam, as shown in a June 1999 therapy 
record.  

A January 2001 psychologist's letter reflects that the 
veteran's symptoms of PTSD were recently exacerbated by his 
mother's death and that the PTSD has been a chronic problem 
and its diagnosis had been delayed for almost 30 years.  This 
record and March 2001 impairment examination reflects that 
the veteran has been treated for PTSD since 1999 and that his 
symptoms were currently exacerbated.  

The report of a June 2003 VA examination included a claims 
file review and examination of the veteran.  The examiner 
reviewed the service personnel and unit records which 
documented his stressors.  Also reviewed were the medical 
records showing treatment for PTSD in November 1999.  The 
veteran's current complaints were of continued difficulty 
sleeping, some flashbacks, nightmares, intrusive thoughts, 
anxiety and 3 or 4 panic attacks per week.  He claimed that 
he has had dysfunction in his life and was no longer able to 
work.  He also indicated that he tends to isolate himself 
from people.  He was noted to be disabled and on Social 
Security disability.  He indicated that he stopped working 
due to a heart attack.  

Regarding his military history the veteran described having 
been in general combat areas and exposed to death while 
cleaning up a helicopter crash site.  He also indicated that 
he had to sleep next to dead bodies that he found difficult.  

On objective examination the veteran was alert and oriented 
times three.  He noted some disturbed sleep and some suicidal 
thoughts, but none at present.  He was not homicidal and 
there was no psychosis noted.  He had panic attacks three to 
four times a week.  His impulse control was relatively good.  
There was no history of any recent suicide attempts and his 
hygiene appeared adequate.  No pressured speech was noted.  
His mood was slightly depressed and anxious, but not severe.  

The impression was that the veteran was exposed to trauma and 
brushes with death while on patrol and combat, as well as 
seeing bodies from a helicopter crash.  The examiner opined 
that this would be traumatic to most people.  The veteran was 
noted to have nightmares, intrusive thoughts and anxiety.  He 
had an inability to function.  There was polysubstance 
dependence in remission currently.  His capacity for 
improvement was fair.  

The diagnosis was PTSD and polysubstance dependence in 
remission.  His GAF was 50.


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case. 38 C.F.R. § 3.303(a).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 
3.303(a), 3.304.



In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full. 38 U.S.C.A. § 1154(b).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation. 38 C.F.R. § 3.304(d).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.

Nothing in the language or history of that statute or any VA 
regulation suggests a more specific definition.  The issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis.  VA may 
issue regulations clarifying the types of activities that 
will be considered to fall within the scope of the term. 
VAOPGCPREC 12-99.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  Additionally, if the claimed stressor is related 
to the claimant having been a prisoner-of-war, prisoner-of-
war experience which satisfies the requirements of Sec. 
3.1(y) of this part will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor. 38 C.F.R. § 3.304(f), (effective 
prior to March 7, 1997).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 38 C.F.R. § 3.304(f) as amended 
effective March 7, 1997, 64 Fed. Reg. 32807-32808 (June 18, 
1999).



If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. § 
4.125(a), effective November 7, 1996.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  This liberalizing legislation is applicable to the 
appellant's claims.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  


Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  

All available service medical records have been obtained, and 
the veteran has not alleged that additional service medical 
records exist that have not been associated with the claims 
file.  Service personnel records were obtained as well as 
records of unit history were obtained to verify stressors.  
Private medical records were obtained.  

The Board internally requested further development in January 
2003.  Records from the Social Security Administration were 
obtained in accordance with the Board's development 
instructions.  

A VA examination was conducted in accordance with the Board's 
development instructions, and copies of the reports are 
associated with the file.  The development the Board sought 
was completed in that the nature and etiology of claimed PTSD 
were addressed through the medical evaluation that the Board 
had requested.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, in the January 2000 rating decision, the RO 
further notified the veteran of the evidence that is 
necessary to substantiate his claim.  In addition, the RO 
informed the veteran in the Statement of the Case, and 
Supplemental Statements of the Case of the information, 
medical evidence, or lay evidence necessary to support his 
claim.  

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and several supplemental statements of 
the case, and other correspondence pertinent to the current 
claim.  The appellant was afforded the opportunity to submit 
arguments and evidence in support of the claim. 

In light of the development completed at the RO, the Board 
finds that the relevant evidence available for an equitable 
resolution of the appellant's claim has been identified and 
obtained.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the veteran.  Quartuccio v. Principi, 16 Vet 
App. 183 (2002)

Therefore, the Board finds that VA can provide no further 
assistance that would aid in substantiating the claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).

In any event, any deficiencies in the duties to notify and to 
assist, to include those contrary to the CAFC's determination 
in Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, supra constitute harmless error and are not 
prejudicial to the appellant in view of favorable 
determination as further addressed below.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The more probative evidence in this case weighs in favor of 
the veteran's claim.

The service personnel records coupled with the unit reports 
lend credence to the veteran's allegations of stressors, 
particularly those related to recovering bodies from a 
helicopter crash and of being subjected to enemy gunfire.  
Unit records verified that the veteran's unit recovered a 
helicopter that crashed in October1970, with one KIA.  
Several ambushes and incidents involving exchange of gunfire 
with the enemy were reported in the unit records.

The record clearly shows that the veteran has a diagnosis of 
PTSD.  The findings from the June 2003 VA examination were 
that the veteran's stressors were such that they would be 
traumatic to most people and that the veteran meets the 
criteria for PTSD.  There is no evidence of record that 
appears to contradict the findings of this VA examination.  

Thus, the Board finds that the probative, competent 
evidentiary record supports a grant of the claim of service 
connection for PTSD.  38 C.F.R. §§ 3.303(a), 3.304.


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

